Exhibit23.1 Consent of Independent Registered Public Accounting Firm We have issued our reports dated, May 28, 2010, with respect to the consolidated financial statements, schedule andinternal control over financial reporting included in the Annual Report of Capital Southwest Corporation and subsidiaries on Form 10-K for the year ended March 31, 2010. We hereby consent to the incorporation by reference of said reports in the Registration Statement of Capital Southwest Corporation and subsidiaries on Form S-8 (File No. 33-43881). /s/ GRANTTHORNTONLLP Dallas, Texas May 28, 2010
